t c memo united_states tax_court engstrom lipscomb lack apc petitioner v commissioner of internal revenue respondent docket no filed date kevin m bagley for petitioner monica d polo for respondent memorandum findings_of_fact and opinion goeke judge respondent determined deficiencies in engstrom lipscomb lack apc’s petitioner or el l federal_income_tax for through and accuracy-related_penalties under sec_6662 as follows unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedures penalty year deficiency sec_6662 dollar_figure dollar_figure big_number big_number big_number big_number part of the deficiency resulted from respondent’s partial_disallowance of a net_operating_loss petitioner carried forward from respondent disallowed travel expense deductions that contributed to the net_operating_loss the court has no jurisdiction over tax_year however we can determine the correct amount of the net_operating_loss in order to determine the issue see eg jordan v commissioner tcmemo_2009_223 slip op pincite n aff’d 469_fedappx_460 6th cir accordingly the period from to is referred to as the years at issue the issues presented for our decision are whether petitioner is entitled to deductions for travel_expenses for the years at issue we hold that it is entitled to deduct some of the expenses whether petitioner is entitled to deduct for a net_operating_loss carryforward from of dollar_figure that resulted from travel expense deductions we hold that it is entitled to a portion of that deduction and whether petitioner is liable for accuracy-related_penalties under sec_6662 for the years at issue we hold that it is but the penalties must be adjusted for consistency with this opinion findings_of_fact some of the facts have been stipulated and are so found the parties’ stipulations of facts are incorporated herein by this reference when petitioner filed its petition its principal_place_of_business was in los angeles california petitioner timely filed a petition with this court requesting a redetermination of the deficiencies and accuracy-related_penalties for the years at issue in his initial answer respondent defended his adjustments on the basis of petitioner’s failure to comply with the substantiation requirements in sec_274 respondent amended his answer to clarify that he also believes petitioner failed to demonstrate that the claimed deductions were for ordinary and necessary business_expenses as required by sec_162 petitioner filed an amended petition asserting its entitlement to additional deductions for travel_expenses of dollar_figure and dollar_figure for tax years and respectively that it had not claimed on its returns petitioner is a tort and commercial litigation law firm that represents individuals governmental entities and corporate plaintiffs for incidents occurring throughout the united_states and internationally during the years at issue walter j lack owned of petitioner’s shares and served as its president thomas v girardi a close friend of mr lack is the managing partner and owner of girardi keese gk a law firm with a tort practice similar to petitioner’s mr lack and mr girardi have worked as co-counsel on numerous legal cases during the years at issue mr lack and mr girardi had ownership interests in bicycle casino lp girardi financial llc and ocean sec_11 casino inc mr girardi was a director of boyd gaming corp and was compensated for his services mr lack and mr girardi were also directors of supergen a pharmaceutical company and were compensated for their services petitioner had no ownership_interest or involvement in any of the aforementioned activities in mr lack and mr girardi formed g l aviation g l a california general_partnership that owns aircraft mr lack and mr girardi each hold a interest in g l under g l’s partnership_agreement mr lack and mr girardi share equally all the expenses related to the operation of the aircraft g l’s principal_place_of_business was the same as petitioner’s during the years at issue g l owned an american gulfstream giv long- range jet_aircraft giv and a raytheon b350 super king air turboprop aircraft king air mr lack and mr girardi used the aircraft for extensive travel during the years at issue the giv was managed by third-party management companies that provided crew maintenance repairs fuel regulatory compliance and other services the third-party management companies were also authorized to charter the giv when it was not in use by mr lack or mr girardi rebekah herbert vice president of flight operations and logistics for one of the third-party management companies determined that the giv and the king air would be charged out at approximately dollar_figure and dollar_figure per hour respectively g l also rented a luxury suite at the staples center a sports arena in downtown los angeles petitioner was never a partner of g l and held no ownership_interest in any of g l’s aircraft petitioner claimed travel expense deductions of dollar_figure dollar_figure dollar_figure and dollar_figure for tax years and respectively related to its use of the giv the king air and the staples center luxury suite petitioner made payments to g l totaling dollar_figure dollar_figure dollar_figure and dollar_figure for tax years and respectively mr lack also the parties agreed pursuant to the stipulation of facts that petitioner is not entitled to travel expense deductions for its use of the staples center luxury suite these expenses totaled dollar_figure dollar_figure and dollar_figure in and respectively made payments to g l from his personal account totaling dollar_figure dollar_figure dollar_figure and dollar_figure for tax years and respectively there were no written agreements in effect between petitioner and g l or between petitioner and the third-party management companies regarding the use of the king air and the giv petitioner maintains however that there was an implied in fact g l agreement to make the aircraft available and flight ready for petitioner’s business use petitioner did not receive invoices for the expenses it and mr lack paid during the years at issue there were no written shareholder loan agreements between petitioner and mr lack relating to the amounts paid from mr lack’s personal account to g l petitioner paid no interest to mr lack on the amounts mr lack paid to g l from his personal account during the years at issue pamela carter was employed by petitioner as mr lack’s secretary however she also performed duties for g l such as recordkeeping and depositing payments into g l’s bank account mrs carter prepared revenue schedules that reflected payments g l received for_the_use_of the giv and the king air the revenue schedules included the date of the payment and the amount_paid but did not include details such as flight information passengers or the purposes of flights mrs carter also prepared g l monthly calendars on which she recorded king air scheduled flights giv scheduled flights plane maintenance and pilot vacations the monthly calendars did not include the business purposes of the flights or detailed passenger information g l kept flight logs for both aircraft steven cornell the king air’s lead pilot prepared the logs for the king air while the giv pilots prepared logs for the giv the logs do not provide the business purposes of the flights or detailed passenger information neither mrs carter nor mr cornell had personal knowledge of the purpose of the king air or giv flights during the years at issue mr lack maintained an executive calendar on which he recorded personal appointments personal business and el l business the executive calendar did not reflect the amounts of travel expenditures or detailed information regarding the business_purpose of the expenditures at trial petitioner offered two noncontemporaneous documents to substantiate the business purposes for the travel_expenses at issue the documents were introduced as reconstructions of petitioner’s trips and included each trip’s date destination file number and passengers the first document was a log of petitioner’s use of the king air and the giv which mrs carter prepared by referencing the flight logs and monthly calendars and speaking with mr lack the second document was a similar log that mr lack prepared in anticipation of trial by using his memory executive calendars and recollections from petitioner’s employees i burden_of_proof opinion the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the commissioner’s determinations are incorrect rule a welch v helvering u s big_number under sec_7491 if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for tax and meets other requirements the burden_of_proof shifts from the taxpayer to the commissioner as to that factual issue the notice_of_deficiency contains an explanation of adjustments which states to be allowed a deduction for any traveling expense you must furnish information to prove a the amount of the expense b the time and place of the travel c the business_purpose of the travel and d the time the expense was paid_or_incurred because you have not established all of the above we have disallowed your deduction we find that petitioner has failed to meet the requirements to cause the burden to shift to respondent however respondent’s amended answer raises as an alternative argument whether the expenses were ordinary and necessary business_expenses under sec_162 we determined that respondent would carry the burden_of_proof to establish that the travel_expenses were not ordinary and necessary business_expenses for petitioner to the extent that petitioner meets the substantiation requirements of sec_274 and the allegation in the amended answer differs from the substantiation issue raised in the notice_of_deficiency because of the relationship of mr lack to g l and petitioner the question of whether payments to g l by petitioner were ordinary and necessary business_expenses is more complex than the question of whether the substantiation requirements have been met in addition mr lack personally paid amounts that petitioner deducted nevertheless the evidence which is contemporaneous to the events readily establishes that some of the travel_expenses were for petitioner’s business and have been substantiated in accordance with sec_274 respondent failed to produce any evidence that travel_expenses directly involving petitioner’s employees other than mr lack were not ordinary and necessary respondent also failed to produce evidence that mr lack’s expenses for travel to various law conferences and petitioner-related legal proceedings were not ordinary and necessary expenses for this travel are therefore allowable as deductions the remaining reported travel_expenses in dispute have not been substantiated in accordance with sec_274 and are not allowable ii travel expense deductions deductions are a matter of legislative grace and taxpayers must maintain sufficient records to substantiate the amounts of their income and entitlement to any deductions or credits claimed rule a 503_us_79 292_us_435 a taxpayer may deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 whether an expense is ordinary is determined by time place and circumstance welch v helvering u s pincite where a taxpayer reports a business_expense but cannot fully substantiate it the court generally may approximate the allowable_amount 39_f2d_540 2d cir however we may do so only when the taxpayer provides evidence sufficient to establish a rational basis upon which an estimate can be made 85_tc_731 for certain kinds of expenses otherwise deductible under sec_162 a taxpayer must satisfy the strict substantiation requirements set forth in sec_274 before such expenses will be allowed as deductions the sec_274 substantiation requirements supersede the cohan doctrine that we may estimate deductions where evidence is inadequate cohan v commissioner f 2d pincite 50_tc_823 strict substantiation provision takes precedence over cohan_rule aff’d 412_f2d_201 2d cir the heightened substantiation requirements of sec_274 apply to travel_expenses and are thus implicated here to prove its entitlement to the travel expense deductions at issue petitioner must present sufficient evidence supporting the amount of the expense the time and place of the travel and the business_purpose of the expense the degree of substantiation necessary to establish business_purpose depends upon the facts and circumstances of each case but contemporaneous documentation is deemed more credible than after-the-fact reconstructions sec_1_274-5t ii b temporary income_tax regs fed reg date however where the business_purpose is evident from the surrounding facts and circumstances a written explanation of the business_purpose will not be required sec_1 5t c ii b income_tax regs supra a ordinary and necessary business_expenses petitioner contends that we should presume there was a business_purpose for all of the travel_expenses it reported petitioner argues that respondent bears the burden of proving they had no business_purpose petitioner’s position is incorrect regarding the substantiation requirements of sec_274 respondent argues that the travel_expenses were not ordinary and necessary because petitioner was paying the obligations of mr lack and the travel_expenses were not reasonable in amount in relation to their purpose on the basis of the record we believe petitioner met the requirements of the regulations under sec_274 for some of the expenses it deducted however petitioner also failed to substantiate portions of its deductions on many of the flights that generated the deductions mr girardi was the sole passenger petitioner is not entitled to deduct expenses related to these flights as they were not clearly for petitioner’s business and the contemporaneous_records do not show the business_purpose of the flights on other flights mr lack and his family used the aircraft for non-el l business petitioner also is not entitled to deduct expenses that it did not actually pay petitioner admits that some of the expenses at issue were paid_by mr lack out of his personal funds nevertheless petitioner argues that it should be allowed to deduct those expenses because mr lack paid them on petitioner’s behalf as either loans or capital contributions we disagree petitioner has not presented any evidence demonstrating that it observed the formalities necessary for such a characterization contemporaneously or at any time before trial see sollberger v commissioner tcmemo_2011_78 explaining that courts define a loan as an express or implied agreement where one person advances money to the other and the other agrees to repay it upon such terms as time and rate of interest and where there is an unconditional obligation on the part of the transferee to repay the money and an unconditional intention on the part of the transferor to secure repayment aff’d 691_f3d_1119 9th cir see also 204_f3d_1228 9th cir stating that factors relevant in assessing whether a transaction is a true loan are whether the promise to repay is evidenced by a note or other instrument whether interest was charged whether a fixed schedule for repayments was established whether collateral was given to secure payment whether repayments were made whether the borrower had a reasonable prospect of repaying the loan and whether the lender had sufficient funds to advance the loan and whether the parties conducted themselves as if the transaction were a loan aff’g tcmemo_1998_ likewise there is no evidence in the record that the amounts forwarded by mr lack were recorded as capital contributions when expended we are disinclined to embrace after-the-fact self-serving testimony as a substitute for actual contemporaneous evidence and documentation therefore we reject petitioner’s position regarding the deductibility of the payments which the firm did not actually make specifically mr lack’s personal expenditures in accord with the obligations he himself undertook regarding g l b substantiation_of_travel expenses to substantiate its reported travel_expenses petitioner provided revenue schedules monthly calendars flight logs and reconstructed analysis introduced through testimony additionally petitioner attached schedules to its briefs which purport to summarize the evidence in the record however the schedules include flights that were not part of the reconstructed analysis and business_purpose details that were not part of any evidence submitted at trial therefore we will not consider these schedules as part of the record the relevant evidence reflects three categories of flights flights on which mr lack and another el l employee were passengers flights on which mr lack was the only el l employee passenger and flights on which neither mr lack nor another el l employee was a passenger we hold that petitioner is entitled to deductions for the expenses related to category flights when the expenses were properly substantiated we hold that petitioner is entitled to deduct the expenses related to category flights only when it is readily apparent that the flights were for el l business we hold that petitioner is not entitled to deductions for any expenses related to category flights because neither mr lack nor another el l employee was a passenger and the flights had no discernable business_purpose according to the contemporaneous_records for many of the flights in categories and petitioner failed to meet the heightened expense substantiation requirements of sec_274 where the business_purpose of a flight has not been established the deductions are disallowed where a flight lacks supporting contemporaneous documents such as flight logs to substantiate the amounts of the expenses the deductions are also disallowed in the appendix to this opinion we have summarized our holdings for all category and category flights all expense deductions related to category flights were disallowed and therefore these flights were not included in the appendix the appendix includes the date destination business_purpose aircraft and flight hours for each properly substantiated flight where petitioner failed to properly substantiate the flight it is noted accordingly the giv flights that were properly substantiated totaled flight hours the king air flights that were properly substantiated totaled flight hours the giv and the king air are charged out at approximately dollar_figure and dollar_figure per hour respectively therefore the appropriate deduction for petitioner’s properly substantiated travel_expenses during the years at issue is dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for tax years and respectively c petitioner’s additional arguments petitioner contends that this case arises under sec_274 relating to use of listed_property and therefore the substantiation requirements for_the_use_of listed_property under sec_1_274-5t temporary income_tax regs fed reg date apply petitioner explains that the aircraft should be considered listed_property because of the phrase payments under a lease for a period of days or more used in sec_280f petitioner suggests that applying the travel expense regulations is more problematic because of their use of separate expenditures business days and lack of guidance on mr lack’s dual use of the aircraft we reject this position because petitioner has not produced any evidence demonstrating that it met the requirements to characterize its use of the aircraft as a lease or rental of property iii accuracy-related_penalty respondent determined that petitioner is liable for accuracy-related_penalties under sec_6662 sec_6662 and b and imposes a penalty on an underpayment_of_tax required to be shown on a return if the underpayment is attributable to a taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 defines negligence as including any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs sec_6662 determines that disregard includes any careless reckless or intentional disregard sec_6664 provides an exception to the accuracy-related_penalty if it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_1_6664-4 income_tax regs the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances 116_tc_438 see sec_1_6664-4 income_tax regs the commissioner bears the burden of production with respect to a taxpayer’s liability for accuracy-related_penalties see sec_7491 to meet that burden the commissioner must produce sufficient evidence indicating that it is appropriate to impose the penalty see higbee v commissioner t c pincite once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect rule a see higbee v commissioner t c pincite the taxpayer may meet this burden by proving that he or she acted with reasonable_cause and in good_faith see sec_6664 sec_1_6664-4 income_tax regs petitioner failed to establish reasonable_cause for not keeping sufficient contemporaneous_records showing important flight details and the business_purpose of the travel petitioner also reported expense deductions for travel unrelated to its business therefore we find petitioner’s underpayments negligent and lacking reasonable_cause or good_faith accordingly we sustain respondent’s imposition of accuracy-related_penalties under sec_6662 for the years at issue in reaching our holdings herein we have considered all arguments the parties made and to the extent we did not mention them above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule appendix date destination business_purpose flight hours cabo san lucas mex ft lauderdale fla las vegas nev thermal cal oakland cal thermal cal las vegas nev chicago ill chicago ill las vegas nev puerto vallarta mex thermal cal thermal cal minden nev managua nicar la paz mex minden nev san diego cal puerto vallarta mex puerto vallarta mex las vegas nev thermal cal oakland cal la paz mex scottsdale ariz d c oakland cal las vegas nev thermal cal thermal cal teterboro n j cabo san lucas mex oakland cal cabo san lucas mex el l litigation el l litigation failure to substantiate failure to substantiate failure to substantiate el l litigation el l litigation iatl conference iatl conference failure to substantiate el l litigation el l litigation failure to substantiate el l litigation failure to substantiate failure to substantiate failure to substantiate el l litigation el l litigation el l litigation iatl conference failure to substantiate failure to substantiate failure to substantiate el l litigation failure to substantiate failure to substantiate failure to substantiate failure to substantiate iatl conference el l litigation el l litigation el l litigation ka giv ka ka giv giv ka ka ka ka ka ka ka giv giv ka ka ka san diego cal las vegas nev las vegas nev phoenix ariz phoenix ariz minden nev minden nev carlsbad cal oakland cal thermal cal thermal cal thermal cal san diego cal las vegas nev seattle wash ketchikan alaska reno nev livermore cal minden nev sitka alaska sitka alaska portland or sitka alaska oakland cal oakland cal minden nev oakland cal minden nev denver colo denver colo las vegas nev las vegas nev seattle wash aspen colo aspen colo san diego cal cabo san lucas mex cabo san lucas mex thermal cal el l litigation conference speaker conference speaker conference speaker el l litigation failure to substantiate failure to substantiate el l litigation failure to substantiate el l litigation el l litigation el l litigation conference speaker failure to substantiate el l litigation el l litigation failure to substantiate failure to substantiate el l litigation el l litigation el l litigation el l litigation el l litigation el l litigation failure to substantiate el l litigation el l litigation el l litigation caala conference caala conference el l litigation iatl conference iatl conference el l litigation el l litigation failure to substantiate el l litigation ka ka ka ka giv ka ka ka ka ka ka giv ka giv giv ka ka ka ka ka ka ka ka giv giv giv ka ka ka el l litigation el l litigation oakland cal el l litigation thermal cal thermal cal el l litigation jackson miss new orl la el l litigation oakland cal minden nev thermal cal las vegas nev las vegas nev san diego cal thermal cal thermal cal atlanta ga atlanta ga san diego cal san diego cal bandon or livermore cal sacramento cal thermal cal minden nev minden nev denver colo denver colo san diego cal san diego cal minden nev minden nev oakland cal oakland cal san diego cal san diego cal san diego cal oakland cal oakland cal los cabos mex oakland cal las vegas nev ka ka ka ka giv ka ka ka ka ka ka giv giv ka ka ka ka ka giv ka ka ka ka ka ka ka ka ka ka ka failure to substantiate el l litigation el l litigation el l litigation el l litigation el l litigation el l litigation iatl conference iatl conference el l litigation el l litigation failure to substantiate failure to substantiate el l litigation el l litigation el l litigation el l litigation el l litigation failure to substantiate failure to substantiate failure to substantiate failure to substantiate aaj speaker aaj speaker state bar el l litigation el l litigation el l litigation el l litigation el l litigation el l litigation el l litigation failure to substantiate failure to substantiate iatl conference el l litigation failure to substantiate el l litigation failure to substantiate el l litigation el l litigation iatl conference failure to substantiate iatl conference ka ka ka ka ka ka giv livermore cal oakland cal thermal cal phoenix ariz minden nev minden nev minden nev minden nev monterey cal las vegas nev liberia costa rica santa rosa cal giv flight hours ka flight hour sec_78
